DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 8/24/2021, applicant has submitted an amendment filed 11/24/2021. 
Claim(s) 3-4, 6-8, 10, 12, 16-20, has/have been amended.  Claim(s) 1-2, 13-15, has/have been cancelled.  New Claim(s) 21-25 has/have been added.
Applicant also submitted an amendment filed 2/2/2022.
Claims 3-5, 9-12, 16-18, 20, and 23-24, were further amended.  New claims 26-28 have been added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Bruce Rubenstein on 2/4/2022.

The application has been amended as follows: 

Amend the claims to recite as follows:

1-2.	(Canceled) 

3.	(Previously presented) A method of improving audio quality in real-time communications over a computer network, the method comprising:
generating, during a communication session between at least a first computing device and a second computing device over the computer network, multiple audio factors of the communication session, each of the audio factors reflecting a respective characteristic that is susceptible to degradation;
combining the audio factors to produce an overall measure of audio quality; and
taking remedial action to improve the overall measure of audio quality by adjusting a jitter buffer length of a jitter buffer configured to temporarily hold audio data received by the first computing device over the computer network prior to decoding the audio data,
wherein the audio factors include a delay impairment factor generated by a delay impairment estimator, the delay impairment estimator:
receiving a first input that provides a current jitter buffer length;
receiving a second input that indicates a measure of audio interactivity between the first computing device and the second computing device; and
providing an output that conveys a measure of audio quality based on the first input and the second input.



5.	(Previously presented) The method of claim 26, wherein the ordered audio data includes a gap where a packet is missing, and wherein the method further comprises:
receiving the missing packet after the decoder has processed a portion of the ordered audio data corresponding to the gap; and
discarding the missing packet after it has been received.

6.	(Previously presented) The method of claim 3, further comprising performing a jitter-buffer-length optimization by:
measuring packet delays of a plurality of packets received by the first computing device, each of the plurality of packets carrying a respective set of audio samples;
constructing a histogram of the measured packet delays, the histogram including a set of buckets, each bucket representing a respective packet delay range and counting a number of audio samples that arrived in packets having delays within the respective packet delay range;
for each of the set of buckets, generating a prediction of audio playback quality for a trial jitter buffer length set based on the packet delay range represented by the respective bucket; 
identifying a trial jitter buffer length for which a highest audio playback quality is predicted; and
setting the jitter buffer length based on the identified trial jitter buffer length.

7.	(Previously presented) The method of claim 6, wherein generating the prediction of audio playback quality includes, for each of the set of buckets:
providing a set of audio factors for the trial jitter buffer length set based on the packet delay range represented by the respective bucket;
transforming each of the set of audio factors for the respective bucket into a corresponding MOS (Mean Opinion Score) value, each MOS value providing a standardized measure of audio quality; and
combining the set of MOS values to generate the prediction of audio playback quality for the respective bucket.

8.	(Canceled) 

9.	(Previously presented) The method of claim 3, wherein the delay impairment estimator further receives a third input that indicates a two-way mouth-to-ear (MTE) delay between the first computing device and the second computing device, and wherein the output is further based on a two-way mouth-to-ear (MTE) delay.

10.	(Currently amended) The method of claim 6, wherein the audio factors further include a loss impairment factor generated by a loss impairment estimator, the loss impairment estimator:
receiving an input that provides a current jitter buffer length;
tracking gaps in audio data, the gaps arising from packets that were expected but did not arrive within the current jitter buffer length; and
providing an output that conveys a measure of audio quality based on the current jitter buffer length and the gaps.

11.	(Previously presented) The method of claim 6, wherein the audio factors further include a time-scaling impairment factor generated by a time-scaling impairment estimator, the time-scaling impairment estimator:
receiving input that indicates a difference between a current jitter buffer length and a target jitter buffer length; and
providing an output that conveys a measure of audio quality based on performing time scaling from the current jitter buffer length to the target jitter buffer length.

12.	(Previously presented) The method of claim 3, wherein combining the audio factors to produce the overall measure of audio quality includes:
transforming the audio factors into corresponding MOS (Mean Opinion Score) values, each MOS value providing a standardized measure of audio quality; and
combining the MOS values to generate the overall measure of audio quality.

13-15.	(Canceled) 

16.	(Currently amended) A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a first computing device, cause the control circuitry to perform a method of improving audio quality in real-time communications over a computer network, the method comprising:
generating, during a communication session between at least the first computing device and a second computing device over the computer network, 
combining the audio factors to produce an overall measure of audio quality; and
taking remedial action to improve the overall measure of audio quality by adjusting a jitter buffer length of a jitter buffer configured to temporarily hold audio data received by the first computing device over the computer network prior to decoding the audio data,
wherein the audio factors include a loss impairment factor generated by a loss impairment estimator, the loss impairment estimator:
receiving an input that provides a current jitter buffer length;
tracking gaps in audio data, the gaps arising from packets that were expected but did not arrive within the current jitter buffer length; and
providing an output that conveys a measure of audio quality based on the current jitter buffer length and the gaps.

17.	(Previously presented) The computer program product of claim 27, wherein generating the prediction of audio playback quality includes, for each of the set of buckets:
providing a set of audio factors for the trial jitter buffer length set based on the packet delay range represented by the respective bucket;
transforming each of the set of audio factors for the respective bucket into a corresponding MOS (Mean Opinion Score) value, each MOS value providing a standardized measure of audio quality; and
combining the set of MOS values to generate the prediction of audio playback quality for the respective bucket.


receiving a first input that provides a current jitter buffer length;
receiving a second input that indicates a measure of audio interactivity between the first computing device and the second computing device; and
providing an output that conveys a measure of audio quality based on the first input and the second input.

19.	(Canceled) 

20.	(Previously presented) The computer program product of claim 16, wherein the audio factors further include a time-scaling impairment factor generated by a time-scaling impairment estimator, the time-scaling impairment estimator:
receiving input that indicates a difference between a current jitter buffer length and a target jitter buffer length; and
providing an output that conveys a measure of audio quality based on performing time scaling from the current jitter buffer length to the target jitter buffer length.

21-22.	(Canceled)

23.	(Currently amended) The method of claim 3, wherein the audio factors further include a loss impairment factor generated by a loss impairment estimator, the loss impairment estimator:
receiving an input that provides a current jitter buffer length;

providing an output that conveys a measure of audio quality based on the current jitter buffer length and the gaps.

24.	(Previously presented) The method of claim 3, wherein the audio factors further include a time-scaling impairment factor generated by a time-scaling impairment estimator, the time-scaling impairment estimator:
receiving input that indicates a difference between a current jitter buffer length and a target jitter buffer length; and
providing an output that conveys a measure of audio quality based on performing time scaling from the current jitter buffer length to the target jitter buffer length.

25.	(Previously presented) A method of improving audio quality in real-time communications over a computer network, the method comprising:
providing a jitter buffer configured to temporarily hold audio data received by a computing device over a computer network;
measuring packet delays of a plurality of packets received by the computing device, each of the plurality of packets carrying a respective set of audio samples;
constructing a histogram of the measured packet delays, the histogram including a set of buckets, each bucket representing a respective packet delay range and counting a number of audio samples that arrived in packets having delays within the respective packet delay range;
for each of the set of buckets, generating a prediction of audio playback quality for a trial jitter buffer length set based on the packet delay range represented by the respective bucket; and


26.	(Previously presented) The method of claim 3, wherein the audio data includes audio samples and is received in multiple packets having respective sequence identifiers, the sequence identifiers indicating an order in which the packets are generated, and wherein the method further comprises: 
ordering the audio samples in the jitter buffer based on the sequence identifiers of the packets; and
providing the ordered audio samples to an audio decoder configured to decode the audio data.

27.	(Previously presented) The computer program product of claim 16, wherein the method further comprises performing a jitter-buffer-length optimization by:
measuring packet delays of a plurality of packets received by the first computing device, each of the plurality of packets carrying a respective set of audio samples;
constructing a histogram of the measured packet delays, the histogram including a set of buckets, each bucket representing a respective packet delay range and counting a number of the audio samples that arrived in packets having delays within the respective packet delay range;
for each of the set of buckets, generating a prediction of audio playback quality for a trial jitter buffer length set based on the packet delay range represented by the respective bucket; 
identifying a trial jitter buffer length for which a highest audio playback quality is predicted; and
setting the jitter buffer length based on the identified trial jitter buffer length.

28.	(Currently amended) A method of improving audio quality in real-time communications over a computer network, the method comprising:
generating, during a communication session between at least a first computing device and a second computing device over the computer network, multiple audio factors of the communication session, each of the audio factors reflecting a respective characteristic that is susceptible to degradation;
combining the audio factors to produce an overall measure of audio quality; and
taking remedial action to improve the overall measure of audio quality by adjusting a jitter buffer length of a jitter buffer configured to temporarily hold audio data received by the first computing device over the computer network prior to decoding the audio data,
wherein the audio factors include a time-scaling impairment factor generated by a time-scaling impairment estimator, the time-scaling impairment estimator:
receiving input that indicates a difference between a current jitter buffer length and a target jitter buffer length; and
providing an output that conveys a measure of audio quality based on performing time scaling from the current jitter buffer length to the target jitter buffer length.


Claim Interpretation
As per Claim 6 (and similarly claims 25 and 27):
“and counting number of audio samples that arrived in packets having delays within the respective delay range” in lines 8-10 of claim 6 is interpreted as a to cover… and to count…”).
“a trial jitter buffer length set based on the packet delay range represented by the respective bucket” in the 6th to last line to 5th to last line of claim 6 is interpreted as “a trial jitter buffer length” that is/has-been “set” “based on the packet delay range represented by the respective bucket” (not a “set” of trial jitter buffer length[s] which is “based on the packet delay range represented by the respective bucket”).  See paragraph 117 of the Specification.
“the jitter buffer length” in the 2nd to last line of claim 6 is interpreted as referring to “a jitter buffer length of a jitter buffer” in lines 11-12 of claim 3 (not to “a trial jitter buffer length” in claim 6).  This paragraph does not apply to claim 25.
As per Claim 7 (and similarly claim 17):
“the trial jitter buffer length set based on the packet delay range represented by the respective bucket” in lines 4-5 of claim 7 is interpreted as “the trial jitter buffer length” that is/has-been “set” “based on the packet delay range represented by the respective bucket” (not a “set” of trial jitter buffer length[s] which is “based on the packet delay range represented by the respective bucket”).  See paragraph 117 of the Specification.
“the set of MOS values” in the 2nd to last line of claim 7 is interpreted as having antecedent basis from “transforming each of the set of audio factors for the respective 
“each of the set of audio factors for the respective bucket” in lines 6-7 of claim 7 is interpreted as referring to “a set of audio factors” in line 4 of claim 7 (not where “the set of audio factors” refers to  “multiple audio factors of the communication session”/“the audio factors” in claim 3), and “each of the set of audio factors for the respective bucket” in lines 6-7 of claim 7 is interpreted as having antecedent basis because “providing a set of audio factors” in claim 7 is part of a process that is performed “for each of the set of buckets” (such that the “set of audio factors” in “providing a set of audio factors” is provided “for the respective bucket” when “providing a set of audio factors” is performed for a particular “respective bucket”)

Allowable Subject Matter
Claims 3-7, 9-12, 16-18, 20, and 23-28, are allowed.

The following is an examiner’s statement of reasons for allowance:

As per Claim 25, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 25, together, including (i.e. in combination with the remaining limitations in claim[s] 25) measuring packet delays of a plurality of packets received by a computing device, each of the plurality of packets carrying a respective set of audio samples; constructing a histogram of the measured packet delays, the histogram including a set of buckets, each bucket representing a respective packet delay range and counting a number of audio samples that arrived in packets having delays within the respective packet delay range; for each of the set of buckets, generating a prediction of audio playback quality for a trial jitter buffer length set based on the packet delay range represented by the respective bucket; and setting a length of the jitter buffer based on an identified trial jitter buffer length for which a highest audio playback quality is predicted
2018/0035223 (GetGo assignee, one inventor Bjorn Volcker shared with 15/827387, NOT 16/707326) teaches “FIG. 13 is a flow chart further illustrating an example of steps that may be performed by a delay estimator to generate an estimated delay and a confidence level, using informal pseudocode. At step 1300, the delay estimator receives a first sequence of patterns "SeqA" and a second sequence of patterns "SeqB". At step 1302, "indexOfSeqA" is set to one, "indexOfSeqB" is set to one, and all the buckets within a delay histogram "delayHistogram" are set to zero. In the example of FIG. 13, "indexOfSeqA" is used as an index for indicating specific individual patterns contained in "SeqA", "indexOfSeqB" is used as an index for indicating specific individual patterns in "SeqB", and "delayHistogram" is a histogram of buckets in which each bucket is used to count the number of inter-pattern delays that match a specific delay range. For example, the bucket "delayHistogram[1]" is used to count the number of inter-pattern delays that are within the range of zero to ten milliseconds, the bucket "delayHistogram[2]" is used to count the number of inter-pattern delays that are within the range of eleven to twenty milliseconds, the bucket 
2017/0019346 teaches “In the inventions described in Patent Literatures 1 to 3, deterioration of contents is prevented by changing the bit rate and the buffer size based on the vehicle information (road information, speed, running route and the like) and the predicted communication quality. However, when the bit rate is changed, the contents server side needs to adapt to different reproduction bit rates. Further, when the buffer size is increased during reproduction of the contents, discontinuity of contents reproduction may occur” (paragraph 8).  This reference describes predicting communication quality and changing buffer size based on predicted communication quality.  

Upon further search (in response to the amendment filed 11/24/2021):
6366959 suggests where a receiver includes two sets of jitter buffers, each of which have the same number of buffers, where each buffer in each set has a different buffer length than any other buffer in the same set, where one of the two sets uses error correction coding while the other set does not, comparing buffers within each set and selecting an optimal buffer from each set (col. 20, line 45 – col. 21, line 9).  This reference also suggests where an optimal buffer is selected because it results in a most preferred conditional transportional or optimal characteristics at a given time, and one of 
2006/0256679 teaches “Please refer to FIG. 5. FIG. 5 is a diagram of various candidate OD lengths L.sub.OD,0.about.-L.sub.OD,14. As shown in FIG. 5, these candidate OD lengths L.sub.OD,0.about.L.sub.OD,14 correspond to different test data, which have different jitter respectively. The candidate OD length L.sub.OD,9 corresponding to a minimum jitter is deemed an optimum OD length L.sub.OD,opt. The other characteristic of the write power related to the optimum OD length L.sub.OD,opt is selected in the same manner. Please note that the improved OPC procedure is also capable of determining other characteristics of the write power, besides the OD power and OD length, by utilizing the above-mention method” (paragraph 52).  This reference describes different candidate lengths and where an optimum length has minimum jitter.  This reference also suggests evaluating jitter of test data and selecting an optimum OD length from tested lengths according to the jitter evaluation result (paragraph 45).  OD, in this reference, refers to overdrive (paragraph 5), and this reference appears to be directed to optical disc recording (Abstract).
2003/0088690 teaches “For Trial 2, the buffer size was varied to determine the performance of AQMs under the realistic constraint of finite buffer sizes, such as the bandwidth delay product of the network. 1000 TCP sessions over 120 seconds were 
2002/0007429 teaches “The above example does not exclude a method according to the present invention having different predefined criteria as the above one i.e. different parameters to set for the test of the size of the buffer B.sub.s.” (paragraph 42).
6072809 teaches “A method is disclosed for maintaining and updating statistical trends of network delay to provide a predictive approach to synchronization. Necessary information, such as timing and stream ID information, is gathered from streams of data and future network delay values are predicted by constructing a measured packet-delay distribution curve. In a preferred embodiment, the inventive system maintains a delay histogram with a discrete set of quantization bins, each storing the relative frequency with which a particular delay value is expected to occur among the arriving packets. The histogram is then used to approximate the distribution in the form of a curve” (Abstract).  This reference describes where a delay histogram includes quantization bins/”buckets” that each store a relative frequency with which a particular delay value is observed among arriving packets.  Col. 6, lines 20-43 describes where bins have widths (suggested to be a range covered by the bin/”bucket”).  This reference does not appear to describe where the bins/”buckets” count the number of audio samples that arrived in packets having delays within the bucket’s/bin’s delay range (see e.g. col. 8, line 61 – col. 9, line 4, where bin values increment based on a packet’s delay)
2011/0142079 teaches “At step 308 a percentage 214 of packet transfer delay measurements within a predefined range "N" of representative statistic is calculated. For example, the representative statistic could be a median value 210a of packet transfer delay measurements and "N" could be on the order of 20 microseconds, thus the number of measurements between 212a and 212b is represented by percentage 214. 212a and 212b are determined by calculating the median of the entire data set then subtracting "N" to determine 212a and adding "N" to determine 212b. By counting the number of samples contained in the histogram bins from the bin containing delay 212a to bin containing 212b, the number of packets within the range can be determined. Dividing this number by the total number of packets sampled in the interval Z, would yield the percentage of packets 214 within the range "N" of the representative statistic 210a” (paragraph 35).  This reference describes samples in histogram bins but it is not clear that “samples” in histogram bins refers to audio samples (as opposed to a packet which is a “sample” of a packet delayed by a certain amount that corresponds to a particular histogram bin).
6038536 teaches where a histogram is synonymous with a pdf (probability distribution function) (col. 8, line 7)
2015/0154977 teaches “A PDF can be effectively considered a form of histogram having a large number of small bins such that the histogram becomes effectively continuous” (paragraph 79).  This reference describes where a pdf can be considered a form of histogram having a large number of small bins.
2005/0261897 teaches where a PDF function is obtained by applying a histogram (paragraph 53), which suggests where a pdf is derived from a histogram but is not necessarily a histogram.
2008/0219175 teaches “At step 708, the packets of the PTI streams transmitted through the nodes are received at DUTs. As described above, the DUTs can be implemented by various IWFs, such as CES IWFs, IEEE 1588 slave IWFs, etc. The actual PDV of the PTI streams can be measured at this point, and various types of analysis may be performed. For example, a probability density function (PDF) histogram can be constructed of the delayed packets. Other forms of analysis including time deviation (TDEV) and minimum time deviation (minTDEV) may also be performed as well” (paragraph 41).  PDV is at least suggested to refer to “packet delay variation” (see paragraph 4).

As per Claim 3 (and consequently claims 4-7, 9-12, 23-24, and 26 which depend on claim 3) the prior art of record does not teach or suggest the combination of all limitations in claim(s) 3, together, including (i.e. in combination with the remaining limitations in claim[s] 3) wherein the audio factors include a delay impairment factor generated by a delay impairment estimator, the delay impairment estimator: receiving a first input that provides a current jitter buffer length; receiving a second input that indicates a measure of audio interactivity between the first computing device and the second computing device; and providing an output that conveys a measure of audio quality based on the first input and the second input.  
combination of all limitations in claim(s) 16, together, including (i.e. in combination with the remaining limitations in claim[s] 16) wherein the audio factors include a loss impairment factor generated by a loss impairment estimator, the loss impairment estimator: receiving an input that provides a current jitter buffer length; tracking gaps in audio data, the gaps arising from packets that were expected but did not arrive within the current jitter buffer length; and providing an output that conveys a measure of audio quality based on the current jitter buffer length and the gaps 
The following two references suggest where buffer size can be determined based on interactivity and current buffer size, and where jitter can be used to determine quality, but does not specifically describe where quality is based on both interactivity and current buffer size.
2017/0034026 teaches “Some implementations involve analyzing audio packets received during a time interval that corresponds with a conversation analysis segment to determine network jitter dynamics data and conversational interactivity data. The network jitter dynamics data may provide an indication of jitter in a network that relays the audio data packets. The conversational interactivity data may provide an indication of interactivity between participants of a conversation represented by the audio data. A jitter buffer size may be controlled according to the network jitter dynamics data and the conversational interactivity data. The time interval may include a plurality of talkspurts”
2021/0037281 teaches “Though not shown in FIG. 1, the auxiliary device 180 may also provide feedback to the mobile computing device 170 for use in determining a 
CN101309331A teaches “For example, the speech data that receives from second data card 705 is carried out quality testing, whether the size of judging current buffering area can satisfy default voice quality after to the speech data buffering that receives, if do not satisfy, then the testing result according to voice quality generates an adjustment coefficient, carries out the adjustment of buffer size according to this adjustment coefficient, generally speaking, when making speech data after the buffering satisfy default voice quality, as much as possible the size of buffering area is adjusted to minimum.Utilize the size of adjusted buffering area that the speech data that second data card 705 receives is cushioned, and the speech data after will cushioning write sound card.” (see page 6 of Google translation of CN 101309331A)

As per Claim 28, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 28, together, including (i.e. in combination with the remaining limitations in claim[s] 28) wherein the audio factors include a time-scaling impairment factor generated by a time-scaling impairment estimator, the time-scaling impairment estimator: receiving input that indicates a difference between a current jitter buffer length and a target jitter buffer length; and providing an output that conveys a measure of audio quality based on performing time scaling from the current jitter buffer length to the target jitter buffer length
2021/0037281 teaches “Though not shown in FIG. 1, the auxiliary device 180 may also provide feedback to the mobile computing device 170 for use in determining a recommended buffer size. For example, such feedback may include information regarding media playback quality, such as jitter, stutter, delay, etc. Such feedback may alternatively or additionally include other buffer metrics, such as current buffer size, target buffer size, etc. The mobile device 170 may continue to detect conditions, including the feedback, and provide updated buffer size recommendations based on the detected conditions. The updated recommendations may be provided continuously, periodically, or in response to predetermined events, such as changes in conditions” (paragraph 31)
6738916 teaches “wherein the control module comprises a voltage controlled oscillator operable to provide a driving signal to the synchronous communication link, the control module operable to control the input voltage to the voltage controlled oscillator based at least in part on a difference between the current buffer depth and a target buffer depth” (claim 31)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





EY 2/4/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658